DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 06/21/2021 to the Office Action mailed on 04/14/2021 is acknowledged.
Claim Status
Claims 1-21 are pending. 
Claims 1-21 have been examined.
Claims 1-21 are rejected.
Priority
	Priority to 371 PCT/EP2017/084249 filed on 12/21/2017, which claims priority to French patent application 1663196 filed on 12/22/2016 is acknowledged.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Lorant et al. (International Application Published Under the PCT WO 2013/057118 A2, Published 04/25/2013) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015) is withdrawn in view of unexpected results as submitted in the specification and argued in the response filed 06/21/2021.

This is a new ground of rejection. 
Claims 1-7, 13-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah  et al. (US Patent Application Publication 2015/0352016 A1, Published 12/10/2015) in view of .
The claims are directed to an oil-in-water composition comprising 60-90% water, 7-25% of a polyol, 1-6% of at least two nonionic surfactant such as a mixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax, and cetyl alcohol and/or a 0.5-15% a c16-c22 fatty alcohol, and waxes. The claims are further directed to the composition comprising an anionic surfactant, and/or gelling agent. The claims are further directed to a method of making up and/or caring for keratin material comprising applying the composition to keratin materials.
Shah et al. teach a cosmetic composition that converts from an oil-in-water emulsion to a water-in-oil emulsion upon rubbing (paragraph 0002). 	Preferred compositions comprises: 7.5, 15, 10% glycerin (glycerol- polyol); 66.92, 59.42, 64.85, 59.41% water; 1.5% wax; 0.18, 0.2% stearyl alcohol (non-ionic surfactant, saturated linear fatty alcohol, C18); 0.36, 0.4% glyceryl stearate (non-ionic surfactant, ester, saturated); 0.25, 0.5% polysorbate 61 (non-ionic surfactant, sorbitan ester); 0.3, 0.15, 0.1 acrylates/C10-30 alkyl acrylate crosspolymer; ester type non-ionic surfactant/wax = 0.6 (Table 2). W/O emulsifier with an HLB of less than 6 in an amount of 0.5-5.0% selected from glyceryl stearate or polyglycerol esters such as polyglyceryl-3 distereate (paragraphs 0021-0026). Non-ionic oil-in-water emulsifier having an HLB of greater than 9 is selected from polysorbate-61 (prior art claim 1 and 7). Non-ionic oil-in-water emulsifier having an HLB of greater than 9 in an amount of 0.1-2.0% (paragraphs 0027-0029). The gelling agent present in the meta-stable cosmetic composition according to the present disclosure includes but not limited to carbomer, acrylates/C10-30 alkyl acrylate crosspolymer, and combinations thereof (paragraph 0098). Composition comprises an anionic surfactant such as phosphoric acid fatty esters (paragraphs 0051 and 0063).

Hamada et al. teach a facial care cosmetic composition comprising emulium mellifera (table 1). Emulium mellifera is a commercial product comprising polyglyceryl-6-distearate, jojoba esters, beeswax-polyglyceryl and cetyl alcohol; the emulsifier can be present in the cosmetic formulation at a concentration of from 0.1 to 5% by weight relative to the total weight of said formulation base (page 2, lines 28-45).
Woodruff teaches that emulium mellifera is a non-ionic oil-in-water (O/W) emulsifier which  has moisturizing properties and improves skin tone and firmness (page 1, paragraph 2).
Ikeda teach emulium mellifera MB has HLB of 10 (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to add or alternatively substitute polysorbate-61 with emulium mellifera and have a reasonable expectation of success. One would have been motivated to do so since Woodruff et al. and Ikeda teach emulium mellifera is a non-ionic emulsifier with an HLB of greater than 9. Shah et al. teach that such emulsifiers are necessary in the composition and therefore is a functional equivalent to polysorbate-61. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to arrive at the instant amounts of the constituents of the composition, particularly the ratio of ester type non-ionic surfactant to wax and have a reasonable expectation of success. One would have arrived at the instantly claimed amount as they overlap or are merely close to the amounts taught by the prior art.

For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection. 
Claims 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah  et al. (US Patent Application Publication 2015/0352016 A1, Published 12/10/2015) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015) and as evidenced by Ikeda (www.ikedabussan.com/itemindex/itemdetail/234, last accessed 07/08/2021) as applied to claims 1-7, 13-15, and 18-21  above, and further in view of Lorant et al. (International Application Published Under the PCT WO 2013/057118 A2, Published 04/25/2013).
The claims are further directed to the wax being a mixture of polyglycerolated mimosa, jojoba and sunflower plant waxes. 
The teachings of Shah et al., Hamada et al., Woodruff, and Ikeda are discussed above.
Shah et al. lacks a teaching wherein the wax is a mixture of polyglycerolated mimosa, jojoba and sunflower plant waxes. 
Lorant et al. teach an oil-in-water cosmetic composition (abstract) such as an anti-aging cream comprising water, 7.00% glycerol, 5.00% mixture of polygycerated mimosa, jojoba, and sunflower waxes, isohexadecane, and highly crosslinked polyacrylamidomethylpropanesulfonic acid (pages 17-18, Example 1). The composition can further comprise non-volatile oils such as fatty alcohols with a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to use the wax of Lorant et al. and have a reasonable expectation of success. One would have been motivated to do so since Shah et al. teach a wax can be added to the composition and Lorant et al. teach that the preferred wax is useful in cosmetic compositions of the oil-in-water type. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALI SOROUSH/Primary Examiner, Art Unit 1617